DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTION, filed September 1, 2022.
Response to Arguments
In view of Applicant’s amendment to the title of the invention (AMENDMENT, page 2), the objection to the title as set forth in the prior Office action dated June 8, 2022, page 2, is withdrawn.
In view of Applicant’s amendment to claim 1, which now incorporates the allowable subject matter of now-canceled claim 4, and claim 6, which has been rewritten in independent form incorporating the allowable subject matter of original claim 6, the prior claim rejections under 35 U.S.C. 103 as set forth in the prior Office action, pages 2-7, are withdrawn.
Allowable Subject Matter
Claims 1-3, 5 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 1, the cited prior art fails to disclose or suggest Applicant’s image forming apparatus, including the following limitations:
- if, after the login of the user, the set value stored at a previous login by the user exists, the controller causes the display to display a confirmation dialogue to ask the user to select whether to apply the set value,
- if the selection received with the console is to apply the set value, the controller causes the display to display the setting screen to which the set value is applied, and 
- if the selection received with the console is to cancel the set value, the controller causes the display to display a predetermined home screen.
Claims 2, 3 and 5 depend from claim 1.
Regarding claim 6, the cited prior art fails to disclose or suggest Applicant’s image forming apparatus, including the following limitations:
- the on-hold setting receiver receives a setting to manually apply the set value on hold,
- if, after the login of the user, the set value stored at a previous login by the user exists, and if the on-hold setting receiver is set to manually select the set value on hold, the controller causes the display to display a confirmation dialogue to ask the user to select whether to apply the set value,
- if the selection received with the console is to apply the set value, the controller causes the display to display the setting screen to which the set value is applied, and
- if the selection received with the console is to cancel the set value, the controller causes the display to display a predetermined home screen.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677